UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2329



TJONG WEN TJEN,

                                                         Petitioner,

           versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-469-347)


Argued:   May 25, 2006                      Decided:   June 20, 2006


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


ARGUED: Linda Hanten, HARRIGAN & HANTEN, P.C., Washington, D.C.,
for Petitioner.    James A. Frederick, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Respondent. ON BRIEF: Cecil C. Harrigan, HARRIGAN &
HANTEN, P.C., Washington, D.C., for Petitioner. Rod J. Rosenstein,
United States Attorney, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tjong Wen Tjen, a native and citizen of Indonesia, petitions

for review of an order of the Board of Immigration Appeals (BIA)

dismissing his appeal from the immigration judge’s denial of his

requests for asylum and withholding of removal.          For the reasons

stated below, we deny Tjen’s petition for review.



                                   I

     Born on May 25, 1980, Tjen was nineteen years old when he

arrived in the United States on July 8, 1999.       He did not file his

application for asylum and withholding of deportation until April

30, 2001.

     In the declaration accompanying his application, Tjen, who

claims he is a Christian of Chinese ethnicity, described how

Christians of Chinese ethnicity are mistreated and discriminated

against   in   Indonesia.   In   support    of   this   allegation,   Tjen

submitted various reports prepared by the United States Department

of State.

     In his declaration, Tjen also described an alleged incident of

violence in 1995.     In his description of the event, Tjen stated

that he and several other Indonesians of Chinese ethnicity were

attacked by Muslim “Jihad[ists].”      As a result of being kicked in

the face by one of the “Jihad[ists],” Tjen’s “lips were broken” and

he bled from his nose and mouth.         Tjen also stated that, at the


                                 - 2 -
time of the attack, two policemen nearby refused to help, laughed,

and left on their motorcycles.

     In his declaration, Tjen described an alleged incident of

violence in April 1999.    He stated that, while he was attending a

university, a note was placed on the windshield of his car that

read “Beware Chinese.”     Later the same day, he received a phone

call from an unknown caller who said “Beware Chinese!”           The

following day, another note was left on his windshield that read

“Chinese roasted pig!” Later that night, Tjen received a telephone

call at home from the same unknown caller as the previous night and

the caller said “Are you ready to be roasted Chinese pig!”

     A short time later, following his attendance at a lecture,

Tjen was stopped in his car by three Muslim men.    One of these men

slashed his tire, while another broke a window.         After being

removed from his car, Tjen was forced to the ground and kicked by

the men.    As a result, Tjen’s “belly was really hurt and blood

started to come out [of his] mouth.”     Tjen was able to repel his

attackers and escape.     After this incident, Tjen decided to leave

Indonesia and head to the United States.

     Following a hearing on May 23, 2003, the immigration judge

(IJ) issued a decision holding that Tjen’s asylum application was

untimely and that Tjen was not entitled to relief from the one-year

limitations period.     Accordingly, Tjen’s request for asylum was

denied.    The IJ also denied Tjen’s application for withholding of


                                 - 3 -
removal, holding that the credible evidence in the record did not

support the application.

     Tjen sought review from the BIA. Before the BIA, Tjen claimed

that his asylum application was timely because he was entitled to

relief   from   the    one-year    limitations   period   for   asylum

applications. Tjen also claimed that he produced credible evidence

in support of his application for withholding of removal.           On

September 24, 2004, the BIA dismissed Tjen’s appeal.      Tjen filed a

timely petition for review.



                                   II

     Tjen first contends that the BIA erred when it concluded that

his asylum application was untimely.      We disagree.

     Under the Immigration and Nationality Act (INA), any “alien

who is physically present in the United States or who arrives in

the United States . . . , irrespective of such alien’s status, may

apply for asylum.”     8 U.S.C. § § 1158(a)(1).    The alien may not

apply for asylum “unless the alien demonstrates by clear and

convincing evidence that the application has been filed within one

year after the date of the alien’s arrival in the United States.”

Id. § 1158(a)(2)(B).   “An application for asylum of an alien may be

considered, notwithstanding [the one-year limitations period], if

the alien demonstrates to the satisfaction of the Attorney General

either the existence of changed circumstances which materially


                                  - 4 -
affect the applicant’s eligibility for asylum or extraordinary

circumstances relating to the delay in filing an application within

the   period   specified.”    Id.   §   1158(a)(2)(D).   The   term

“extraordinary circumstances” is defined in 8 C.F.R. § 1208.4(a)(5)

and includes a “[l]egal disability (e.g., the applicant was an

unaccompanied minor or suffered from a mental impairment) during

the 1-year period after arrival.”   8   C.F.R. § 1208.4(a)(5)(ii).

      Tjen entered the United States on July 8, 1999 and, thus, had

until July 8, 2000 to file his asylum application, unless he

qualified for relief from the one-year limitations period.     Tjen

did not file his application until April 30, 2001.       Thus, the

timeliness of his application turns on his qualification for relief

from the one-year limitations period.

      Tjen argued to the BIA that he was an “unaccompanied minor”

for purposes of 8 C.F.R. § 1208.4(a)(5)(ii) and, thus, was entitled

to relief from the one-year limitations period.    The BIA rejected

Tjen’s argument and held that his asylum application was untimely.

      We review legal questions determined by the BIA de novo,

Blanco de Belbruno v. Ashcroft, 362 F.3d 272, 278 (4th Cir. 2004),

according substantial deference to the BIA’s interpretation of the

regulations it administers, DeOsorio v. INS, 10 F.3d 1034, 1038

(4th Cir. 1993).   As long as the BIA’s interpretation of the term

“unaccompanied minor” is reasonable, we will not disturb it.

Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S.


                               - 5 -
837,       843   (1984)   (noting   that,   “if   the   statute   is   silent   or

ambiguous with respect to the specific issue, the question for the

court is whether the agency’s answer is based on a permissible

construction of the statute”).*

       The main hurdle in this case turns on the age portion of the

term “unaccompanied minor.”            Tjen suggests that a “minor” is a

person under the age of twenty-one.               The argument is premised on

the notion that the INA’s definition of “minor” is synonymous with

the INA’s definition of “child.”             While neither the INA, nor its

regulations, define “minor” for general purposes, a “child” is

defined in the INA as a person under the age of twenty-one.                See 8

U.S.C. § 1101(b)(1). The BIA concluded that a “minor” for purposes

of the INA was a person under the age of eighteen.

       In our view, the BIA’s interpretation of the term “minor” is

reasonable.         First, the BIA reasonably concluded that when one


       *
      In general, we are precluded from reviewing determinations
concerning the one-year asylum bar. See 8 U.S.C. § 1158(a)(3) (“No
court shall have jurisdiction to review any determination of the
Attorney General under paragraph (2) [the provision providing the
one-year limitations and possible exceptions].”). However, when
the issue before the court involves solely a question of law, we
have jurisdiction.    See 8 U.S.C. § 1252(a)(2)(D) (“Nothing in
. . . any other provision of this chapter (other than this section)
which limits or eliminates judicial review, shall be construed as
precluding review of constitutional claims or questions of law
raised upon a petition for review filed with an appropriate court
of appeals in accordance with this section.”); cf. Ramadan v.
Gonzales, 427 F.3d 1218, 1222 (9th Cir. 2005) (explaining the
distinction   between   issues   of  statutory   construction   and
discretionary or factual questions). In this case, whether the
BIA’s interpretation of the term “an unaccompanied minor” is
reasonable presents a question of law.

                                       - 6 -
compares those provisions of the INA that use the term “child” (8

U.S.C. §§ 1101(a)(15)(E), (I), (N), (O), (P), (R), (T), (U), & (V))

with those provisions that use the term “minor child” or “minor

children” (8 U.S.C. §§ 1101(a)(15)(F), (H), (J), (K), (L), (M), &

(Q)), Congress could not have meant for “child” and “minor” to be

synonymous.     Second, although the term “minor” is not defined for

general purposes of the INA, it is defined as a person under the

age of eighteen for purposes of determining whether an alien is

inadmissible for being unlawfully present in the United States, see

8 U.S.C. § 1182(a)(9)(B)(iii)(I).           Obviously, the BIA was free to

reasonably rely on the definition of “minor” in a discrete portion

of the INA.     Finally, the BIA reasonably relied on the fact that an

alien who has attained the age of eighteen is legally competent to

apply for relief and benefits on his own behalf.              In sum, because

the BIA’s interpretation of the statutes is reasonable, we are not

at liberty to disturb that interpretation.

      Turning to Tjen’s application for withholding of removal, we

begin by noting that there are no timeliness concerns regarding

this alternative ground for relief.           See Xiao Ji Chen v. U.S. Dep’t

of   Justice,    434    F.3d   144,   155   (2d   Cir.   2006)   (noting   that

“eligibility for withholding of removal is not subject to 8 U.S.C.

§ 1158(a)(2)(B)’s one-year bar” and, thus, must be considered

regardless      of     the   timeliness     of    the    petitioner’s   asylum

application).        Accordingly, we must uphold the BIA’s determination


                                      - 7 -
regarding Tjen’s ineligibility for withholding of removal if the

decision     is   supported        by   substantial        evidence        in     the   record

considered as a whole.              Rusu v. INS, 296 F.3d 316, 324 n.14 (4th

Cir. 2002).

      To qualify for withholding of removal, Tjen must demonstrate

that,   if   he    were       deported       to   Indonesia,        he    faces    “a    clear

probability       of     persecution         because      of   his       race,     religion,

nationality, membership in a particular social group, or political

opinion.”    Id. at 324 n.13.           This is a more stringent standard than

that for asylum.         Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).

Unlike the grant of asylum (where an alien is entitled to remain in

the   United      States),        withholding        of   removal        merely    bars       the

deportation       of    an    alien     to    a   particular        country.            INS    v.

Aguirre-Aguirre, 526 U.S. 415, 419 (1999).                          Further, while the

grant   of     asylum        is   discretionary,          if   an    alien       establishes

eligibility for withholding of removal, the grant is mandatory.

Id. at 420.

      In this case, the BIA did not err when it concluded that Tjen

was not entitled to withholding of removal.                         First, the isolated

incidents that resulted in minimal harm to Tjen clearly do not rise

to the level of persecution.             See Li v. Gonzales, 405 F.3d 171, 177

(4th Cir. 2005) (noting that minor beatings do not amount to

persecution).          Second, Tjen’s father, mother, and sister continue

to live in Indonesia without meaningful incident.                                Cf. Lie v.


                                             - 8 -
Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005) (“We agree that when

family    members   remain    in   petitioner’s      native   country   without

meeting    harm,    and   there    is    no     individualized    showing   that

petitioner would be singled out for persecution, the reasonableness

of   a    petitioner’s       well-founded        fear   of    persecution    is

diminished.”).      Third, we simply cannot take issue with the BIA’s

finding that, considering the current conditions in Indonesia, Tjen

would not be persecuted on account of his ethnicity or religion.

Thus, we cannot disturb the BIA’s conclusion that Tjen failed to

establish that, if he were deported to Indonesia, there was a clear

probability that he would be persecuted.



                                         III

     For the reasons stated herein, the petition for review is

denied.

                                                                 PETITION DENIED




                                        - 9 -